DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 6 Applicant argues the claims have been amended to recite “the reflection signal includes the reflection time to reflect the parameter information” and “reflecting the parameter information at the reflection time” and Mitsubayashi “merely describes that ‘the synchronous master generates the synchronous signal, and the synchronous signal is used for control of imaging by the synchronous slave sensor” concluding that therefore Mitsubayashi does not disclose the limitations of the claim.
However, the Examiner respectfully disagrees.  Paragraph 66 states that the control parameters are stored in the register of the image sensors.  Paragraph 144 discusses this information is the registers is released by use by the register upon a stop operation and Fig. 12 shows the first step of operation is to “set various registers”.  Fig. 12 then goes on to describe how the Vsync signal then controls the beginning and end of operation by first sending a Vsync signal and the stopping when the Vsync signal is not provided.  This capture operation is the time when the operation reflects the parameter information and it is directly controlled by the Vsync signal of Mitsubayashi.
Thus, the Examiner respectfully disagrees that Mitsubayashi does not comprise a reflection signal which includes a reflection time to reflect the parameter information as the Vsync signal is used to start operation with the current parameters stored in the register and also to stop their use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0014838 A1 Mitsubayashi.
With respect to claim 1 Mitsubayashi discloses, in Fig. 1-12, an electronic device (paragraph 34) comprising: a first image sensor (200A); a second image sensor (200B) electrically connected with the first image sensor through a first interface (paragraph 50; where the first interface is the Vsync signal line); and a processor (100) electrically connected with the first image sensor and the second image sensor through a second interface (Control Bus) (Fig. 3), wherein the processor is configured to: determine parameter information for controlling the first image sensor and the second image sensor regarding shooting (paragraph 53, 56 and 58); and transmit the determined parameter information to the first image sensor and the second image sensor through the second interface (paragraph 53), wherein the first image sensor is configured to transmit a reflection signal to the second image sensor through the first interface, wherein the reflection signal includes a reflection time to reflect the parameter information (Fig. 12 and paragraph 82-84, 144 and 227-228; where the Vsync signal is sent to the second imager to control capturing based on the parameters such as the image size and the register is stopped from being used when a stop signal is received, this is all controlled via the Vsync timings); and reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters), and wherein the second image sensor is configured to, in response to receiving the reflection signal, reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters).
With respect to claim 2 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 1, wherein the processor is configured to: determine first parameter information corresponding to the first image sensor, and to determine second parameter information corresponding to the second image sensor (paragraph 53-54 and 56); and transmit the first parameter information to the first image sensor, and to transmit the second parameter information to the second image sensor (paragraph 53), wherein the first image sensor is configured to, in response to receiving the reflection signal, reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters), and wherein the second image sensor is configured to, in response to receiving the reflection signal, reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters).
With respect to claim 3 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 1, wherein the first image sensor is configured to transmit the reflection signal to the second image sensor after receiving the parameter information (paragraph 50 and 82).
With respect to claim 4 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 1, wherein the second image sensor is configured to receive the parameter information, and to delay an operation of using the parameter information until the reflection signal is received (paragraph 83-84).
With respect to claim 5 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 1, wherein the first image sensor is configured to reflect the parameter information after transmitting the reflection signal (paragraph 38 and 40).
With respect to claim 6 Mitsubayashi discloses, in Fig. 1-12, an electronic device (paragraph 34) comprising: a first image sensor (200A); a second image sensor (200B); a processor (100); a first interface (Control Bus) connecting the processor with the first image sensor and the second image sensor (paragraph 49 and Fig. 4); and a second interface (Vsync Signal line) connecting the processor with the first image sensor and the second image sensor (Fig. 4 and paragraph 50), wherein the processor is configured to: determine parameter information for controlling the first image sensor and the second image sensor regarding shooting (paragraph 53, 56 and 58); transmit the determined parameter information to the first image sensor and the second image sensor through the second interface (paragraph 53); and transmit a reflection signal to the first image sensor and the second image sensor through the first interface, wherein the reflection signal includes a reflection time to reflect the parameter information (Fig. 12 and paragraph 82-84, 144 and 227-228; where the Vsync signal is sent to the second imager to control capturing based on the parameters such as the image size and the register is stopped from being used when a stop signal is received, this is all controlled via the Vsync timings), wherein the first image sensor is configured to, in response to receiving the reflection signal, reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters), and wherein the second image sensor is configured to, in response to receiving the reflection signal, reflect the parameter information at the reflection time (Fig. 12, where it can be seen the register is set prior to the Vsync being set, to the first Vsync signal provides the first timing to reflect the set parameters).
With respect to claim 7 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 6, wherein the processor is configured to: determine first parameter information corresponding to the first image sensor and second parameter information corresponding to the second image sensor (paragraph 53-54 and 56); and transmit the first parameter information to the first image sensor, and to transmit the second parameter information to the second image sensor (paragraph 53).
With respect to claim 8 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 6, wherein the processor is configured to transmit the reflection signal through the first interface after transmitting the parameter information (paragraph Fig. 4 and paragraph 105).
With respect to claim 10 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 6, wherein the processor is configured to calculate a time to transmit the reflection signal, based on characteristics of the first image sensor and the second image sensor, a hardware configuration and performance of the electronic device (paragraph 106-107; where the reflection signal is a sync signal and the sensors are run in synchronous thus this has to take into consideration the characteristics of the devices).
With respect to claim 11 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 6, wherein the processor is configured to calculate a float time based on a time taken for the parameter information to be transmitted to an output queue of an inter integrated circuit (I2C) channel, and a time taken for the parameter information to be outputted from the output queue, and to transmit the reflection signal after the float time (paragraph 5).
With respect to claim 12 Mitsubayashi discloses, in Fig. 1-12, the electronic device of claim 6, wherein the processor is configured to determine the parameter information, based on at least one of setting of a user, a state of the electronic device, a shooting mode set in the electronic device, characteristics of the first image sensor and the second image sensor, or whether the first image sensor and the second image sensor are operated (paragraph 58).
Allowable Subject Matter
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13 the prior art discloses an electronic device comprising interfaces using reflection signals as discussed above with respect to claims 1 and 6.
However, the prior art does not teach or fairly suggest an electronic device comprising: a first image sensor; a second image sensor electrically connected with the first image sensor through a first interface; and a processor connected with the first image sensor through a second interface, wherein the processor is configured to: transmit a reflection signal for use of the parameter information through the second interface, and wherein the first image sensor is configured to receive the reflection signal from the processor through the second interface, and to transmit the reflection signal to the second image sensor through the first interface to cause the second image sensor to use the parameter information in response to the reflection signal.  
Claims 14 and 15 are allowable for at least the reason that they depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 12, 2022